UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7825



MAURICE D. BUCKNER,

                                              Plaintiff - Appellant,

          versus


KENNETH K. HARPER, individually and in his
official capacity as Deputy Sheriff of Louisa
County; HENRY A. KENNON, individually and in
his official capacity as Sheriff of Louisa
County, Virginia; LOUISA COUNTY ADMINISTRATOR,
individually and in his/her official capacity
as Administrator of Louisa County, Virginia;
DIRECTOR,   Albemarle-Charlottesville    Joint
Security Complex, individually and in his/her
official capacity as Director; ALBEMARLE-
CHARLOTTESVILLE    JOINT   SECURITY   COMPLEX;
MARGARET MCLEOD CAIN, individually and as
plaintiff’s former attorney,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-02-1029-7)


Submitted:   April 16, 2003                   Decided:   May 5, 2003


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Maurice D. Buckner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Maurice   D.   Buckner   appeals   the   district   court’s   order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint

for failure to state a claim pursuant to 28 U.S.C. § 1915A. We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        See Buckner

v. Harper, No. CA-02-1029-7 (W.D. Va. Oct. 31, 2002).        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               AFFIRMED




                                   2